             Case 3:19-cr-01941-JLS Document 91 Filed 01/22/21 PageID.207 Page 1 of 1



    1




    5

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
    9
1ol     UNITED STATES OF AMERICA,                      Case No19-CR-01941-JLS
                                         Plaintiff,
11                                                     ORDER GRANTING DEFENDANT 'S
1       V.                                             MOTION TO WITHDRAW PLEA
                                                       PURSUANT TO RULE 11(d)(2)(B)
13      KARINA GONZALEZ-BURGOIN,
                            Defendant.
1
15
                Upon application of the Defendant, KARINA GONZALEZ-BURGOIN, and for fair
l
        and just reason pursuant to Rule 11(d)(2)(B), IT IS HEREBY ORDERED that the
1�
        Defendant's Motion to Withdraw Plea be granted in order for a change of plea hearing on
18i,
19 the Superseding Information and corrected plea agreement to commence.
                IT IS SO ORDERED.

                DATED: January__,
                               22 2021
                                                      HON. JANIS L. SAMMARTINO
                                                      United States Judge
